Citation Nr: 1222206	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar.

2.  Entitlement to an increased compensable evaluation for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen the claim of service connection for spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain.

4.  Entitlement to service connection for an acquired psychiatric disorder to include mood disorder not otherwise specified (NOS), anxiety and depression, to include as secondary to a claimed back disability.

5.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus and bilateral hearing loss.

6.  Entitlement to service connection for headaches, to include as secondary to a claimed back disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In the February 2009 rating decision, the RO denied entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar.  In the October 2009 rating decision, the RO, in part, denied service connection for a back disability on the basis that no new and material evidence had been received to reopen the Veteran's claim, denied an increased compensable rating for bilateral hearing loss and denied service connection for an acquired psychiatric disorder, vertigo and headaches.

In June 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

The Veteran testified at a videoconference hearing before the undersigned at the RO in April 2012; a transcript of this hearing is of record. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus and entitlement to service connection for headaches, to include as secondary to a claimed back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence shows that an additional disability to the Veteran's high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar disability was not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.

2.  The Veteran's service- connected bilateral hearing loss has been manifested by no worse than level I hearing acuity in the right ear and level I hearing acuity in the left ear.

3.  In a final March 2007 rating decision, the RO confirmed and continued the denial of entitlement to service connection for a lumbar spine disability. 

4.  The additional evidence received since March 2007 regarding the spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  An acquired psychiatric disorder, to include mood disorder NOS, anxiety and depression, was not shown in service or within the first post-service year, has not been shown by competent evidence to be related to a disease or injury of service origin, and is not proximately due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 for high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2011).

2.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2011).

3.  The March 2007 rating decision that denied entitlement to service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

4.  New and material evidence to reopen the Veteran's claim for service connection for a spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain disability has not been received.  38 C.F.R. § 3.156(a) (2011).

5.  The Veteran's acquired psychiatric disorder, to include mood disorder NOS, anxiety and depression, was not incurred in, or caused or aggravated by, his military service, a psychosis may not be presumed to have been incurred in service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar, the RO provided notice to the Veteran in a December 2008 letter, prior to the date of the issuance of the appealed February 2009 rating decision.  The December 2008 letter explained what information and evidence was needed to substantiate a claim for compensation benefits pursuant to 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A June 2009 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the June 2009 letter, and opportunity for the Veteran to respond, the October 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding the remaining issues, the RO provided notice to the Veteran in a June 2009 letter, prior to the date of the issuance of the appealed October 2009 rating decision.  The June 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman, supra.

Regarding the issue of whether new and material evidence has been received to reopen the claim of service connection for spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the June 2009 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for a spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain disability.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for a back disability.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that neither the Veteran nor his representative have raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Regarding the Veteran's claims an increased compensable evaluation for bilateral hearing loss and for service connection for an acquired psychiatric disorder, the June 2009 explained what information and evidence was needed to substantiate a claim for service connection and for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, private and VA treatment records, and the Veteran's January 1986, May 1991, August 2007, December 2008, June 2009, August 2009 and August 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's hearing and various written statements provided by the Veteran as well as by his representative, on his behalf.  

The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar.

Laws and Regulations

The Veteran contends that he is entitled to additional compensation under 38 U.S.C.A. § 1151 for a high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar.  Specifically, the Veteran contends that his gallbladder surgery resulted in an additional disability of a high fever with sepsis.  Additionally, he was bleeding internally and suffered 2 strokes since he had been home from his surgery.

The appropriate legal standard for claims for compensation under 38 U.S.C.A. § 1151  filed on and after October 1, 1997, as in this case, provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

From the plain language of this statute, it is clear that, to establish entitlement to benefits under 38 U.S.C.A. § 1151 , all three of the following factors must be shown: (1) disability/additional disability, (2) VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an unforeseen event. 

Effective September 2, 2004, 38 C.F.R. § 3.361  relating to section 1151 claims was promulgated for claims filed on or after October 1, 1997, such as this claim.  See 69 Fed. Reg. 46,426 (2004) (codified as amended at 38 C.F.R. § 3.361 (2011)).  In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1). 

38 C.F.R. § 3.361(d)  states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.

Factual Background and Analysis

As noted above, the Veteran claims that negligent and careless treatment by VA medical providers during surgery on October 10, 2007 caused his current high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar disabilities.  He specifically claims that 8 days after his gallbladder surgery he was admitted to the emergency room for a high fever which was septic from his internal bleeding.  He had to undergo emergency surgery on October 19, 2007 and later had strokes and migraine headaches.  He also had a large scar and an open areas for 6 months.

However, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar in October 2007.

Prior to the Veteran's October 10, 2007 surgery, the Veteran was notified of the risks of the planned procedure as well as the alternative treatments which was recorded on his Informed Consent.  The Informed Consent specifically noted that if a decision to switch to an "open" procedure was made during the operation, the incision size will increase and a greater risk of infection will exist due to the wound size and the open environment.

VA treatment records demonstrate that the Veteran underwent a laparoscopic cholecystectomy on October 10, 2007 after an abnormal ultrasound suggested a sludge ball in the gallbladder as well as multiple small stones.  The treating physician noted that the Veteran had a very difficult dissection as the dissection of the gallbladder off the gallbladder fossa was quite adhesed with dense adhesions and a small amount of liver parenchyma was removed with the gallbladder specimen in the gallbladder bed.  Bleeding was controlled and at the end of the procedure there was no active bleeding and no sign of biliary leakage.  The operation took approximately 3 hours and 30 minutes.  The physician noted that the Veteran tolerated the procedure well.

VA treatment records from October 19, 2007 report that the Veteran returned to the hospital after undergoing a laparoscopic cholecystectomy on October 10, 2007.  The Veteran returned on October 18, 2007 as he had abdominal distention, fever and leukocytosis.  He had a CAT scan performed which was suggestive of hematoma.  As a result, the Veteran underwent an exploratory laparotomy with evacuation of hematoma.  Surgery, performed after obtaining an Informed Consent, revealed significant amounts of loculated pockets of old blood as well as hematoma.  They removed approximately 2 liters of blood and clot.  No active bleeding or bile staining was noted in the Morrison's pouch and the gallbladder fossa.  A "meticulous" search for foreign objects found it to be free of foreign objects and instruments.  The Veteran tolerated the procedure well.  The operative diagnosis was an infected hematoma.

In December 2008, a VA examiner performed a records review regarding the Veteran's § 1151 claim related to his October 10, 2007 gallbladder surgery.  The examiner noted that the Veteran claims that the surgery resulted in permanent injury due to high fever with internal bleeding and sepsis, two strokes with left-sided weakness, migraine headaches, and a large scar.  The examiner reviewed the Veteran's claims file including preoperative and postoperative notes.  Preoperatively, the Veteran was diagnosed with chronic cholecystitis.  He had a laparoscopic cholecystectomy on October 10, 2007 at the Huntington, West Virginia VA Medical Center (VAMC).  Before the operation, the Veteran signed the consent and risk benefits including infection and bleeding which were discussed with the Veteran as he agreed to the procedure.  A perioperative note indicated that all bleeding points were checked and ligated.  After this, the gallbladder was removed and the liver bed was inspected.  No active bleeding was found.  Irrigation was done and the Veteran tolerated the procedure well.  As the operation took a long time, the Veteran was also admitted for one night in the hospital.  He unfortunately developed sepsis and bleeding eight days later after this operation.  He had no evidence of immediate postoperative bleeding leading to sepsis which would have been caused by the October 10, 2007 surgery.  The examiner determined that therefore, it was not carelessness, negligence, lack of proper skill, error of judgment or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment.  The examiner noted that the Veteran's laparoscopic cholecystectomy did not cause a stroke with left sided weakness and migraine headaches.  The Veteran's stroke was more multifactorial.  It was more likely from his age, essential hypertension, hyperlipidemia, diabetes type II, and coronary artery disease with status post CABG operation.  As per medical literature, laparoscopic cholecystectomy does not cause migraine headaches.  Regarding the Veteran's large scar, he had a difficult laparoscopic cholecystectomy.  Any kind of operation leads to scarring either small or large.  As a professional, the examiner could tell that it was not a carelessness, negligence, lack of proper skill, error of judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment.

Based on the evidence of record, the Board finds that entitlement to benefits under the criteria of 38 U.S.C.A. § 1151 for high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar is not warranted.  First, the Board notes that the only competent opinion of record as to this matter was provided by the VA examiner in December 2008 which went against the Veteran's claim.  The Veteran is a layperson and has not been shown to have any specialized medical training or knowledge.  In this case, where the determination turns on a question of whether there was careless, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in performing gall bladder surgery, the Veteran's opinion is not competent.  Here, the finding of whether the treatment was proper is not knowledge available to a layperson, as it involves medical questions as to what the accepted expectations of the residuals of laparoscopic cholecystectomy.  This is information only knowable to those with specialized training.  As such, the Veteran's opinion is not competent in this matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).

Instead, the Board must turn to the opinion provided by the December 2008 VA physician, who reviewed the claims file to include the Veteran's October 2007 surgeries and provided conclusions and opinions based upon stated rationales.  This opinion is found to be adequate and is afforded significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In that opinion, the VA examiner indicated that there was no evidence of immediate postoperative bleeding leading to sepsis which would have been caused by the October 10, 2007 surgery.  As a result, he determined that VA was not negligent, careless, or at fault in any way in performing the October 10, 2007 surgery.  The VA examiner also provided a rationale for his conclusions, indicating that migraine headaches were not a result of laparoscopic cholecystectomy while his 2 strokes were multifactorial.

The Board is sympathetic to the Veteran's sincere belief that VA surgery was responsible for his current disability.  The Board finds, however, that the weight of the probative and competent evidence is against a finding that the Veteran has an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital treatment, or that it was an event not reasonably foreseeable.  Given that the weight of the probative evidence is against the Veteran's claim of entitlement to compensation under the criteria of 38 U.S.C.A. § 1151 for high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Entitlement to an increased compensable evaluation for bilateral hearing loss.

Increased Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2011).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

The Veteran filed a claimed for an increased rating for his bilateral hearing loss in April 2009.

On fee basis VA audiological evaluation in June 2009 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
45
50
LEFT
15
15
40
45

The average decibel threshold was 31 on the right and 29 on the left.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 31 combined with the right ear speech discrimination of 96 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 29 when combined with the left ear speech recognition of 92 percent results in a Roman numeral designation of I.  

On fee basis VA audiological evaluation in August 2010 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
45
55
LEFT
15
15
40
40

The average decibel threshold was 31 on the right and 28 on the left.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 31 combined with the right ear speech discrimination of 94 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 28 when combined with the left ear speech recognition of 96 percent results in a Roman numeral designation of I.  

Applying the criteria for evaluating hearing loss to the findings of the June 2009 and August 2010 fee based VA audiometric evaluations results in designation of Level I in the right ear and Level I in the left ear based on application of the reported findings to Tables VI and VII.  These findings warrant only a 0 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board points out that the results of audiometric testing obtained on each evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

As the testing results noted above do not yield findings to support assignment of a rating in excess of 0 percent for bilateral hearing loss, the Veteran is not entitled to an increased compensable rating for hearing loss.  38 C.F.R. §§ 4.7, 4.21.  In this decision, the Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  It must be emphasized, however, that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned from audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluations of record.  See Lendenmann, supra.  The Board is bound by law to apply VA's rating schedule to the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court, however, has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Per the March 2011 Board remand instructions, the March 2011 VA examiner noted that while the Veteran's hearing loss made him a candidate for amplification in the left ear,the overall effect of the hearing loss, with or without a hearing aid, should not constitute a disqualification for employment for those occupations in which he has worked nor on his activities of daily living.

As noted above, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak v. Nicholson, 21 Vet. App. 447.  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for rating higher than currently assigned.  None of the examiners who have treated the Veteran for his service-connected bilalteral hearing loss certified that use of speech discrimination test was not appropriate.

The Board also notes that the examinations were conducted in accordance with VA regulations as a state-licensed audiologist included a controlled speech discrimination test (Maryland CNC).  See 38 C.F.R. § 4.85 (2011).  Therefore the Board also finds that the examinations were adequate for rating purposes as the examiners fulfilled their requirements by eliciting information from the Veteran concerning his medical history and conducting the necessary tests in accordance with standard medical practice and guidelines promulgated by the Secretary of Veterans' Affairs.  See Martinak v, supra.

Therefore, a 0 percent disability rating is applicable under the provisions of 38 C.F.R. § 4.85, Table VII. 


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's bilateral hearing loss is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  

(Continued on next page.)




III.  Whether new and material evidence has been received to reopen the claim of service connection for spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain.

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in April 2009.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's March 2007 rating decision which denied service connection for a lumbar spine disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

The Board denied the Veteran's claim for service connection for a back disability in an April 1987 decision on the basis that the Veteran's current back disability was not incurred or aggravated by service.

In May 2006 and March 2007 rating decisions, the RO confirmed and continued the denial of service connection for a back disability recharacterized as spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain.  This finding was on the basis that there was no medical evidence to relate the Veteran's back disability to service.

The Veteran did not appeal the March 2007 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

As the Veteran did not appeal the March 2007 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Veteran sought to reopen his claim for service connection for a back disability in April 2009.

As noted above, in the March 2007, unappealed rating decision, the RO denied the Veteran's claim based on a finding that the evidence did not show that the Veteran's back disability was related to his military service.

Evidence received after the March 2007 decision includes VA treatment records and private medical records which demonstrate that the Veteran underwent lumbar decompression surgery in 2007 and had a current diagnosis of disc degeneration and desiccation with multilevel disc bulges of the lumbar spine with some scar tissue along the right aspect of the canal in the right neural foraminal at L5-S1.

The subsequently received evidence however, is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has a current diagnosis of a back disability.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any back disability occurred in or was caused by service.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current lumbar spine disability is in any way related to his service.  

Although the Veteran indicated that he believed that his current lumbar spine disability is related to his service, the Veteran is not competent to provide an opinion as to etiology and as such, his statements and testimony cannot serve as a basis for the reopening of a previously denied claim.  Accordingly, reopening of the claim for service connection for a spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain disability is not warranted. 


IV.  Entitlement to service connection for an acquired psychiatric disorder to include mood disorder NOS, anxiety and depression, to include as secondary to a claimed back disability.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service.  Similarly, if psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  These presumptions are rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Factual background and Analysis

The Veteran contends that his current acquired psychiatric disorder began in service when he injured his back.

The Veteran's service treatment records are negative for complaints or treatments related to an acquired psychiatric disorder.  The Board notes that the Veteran was discharged with an Honorable Discharge due to unsuitability as the Veteran had financial and marital difficulties.  

The Veteran underwent a VA examination in January 1986.   The Veteran reported that he experienced anxiety which began about 2 years ago.

In March 1986, the Veteran underwent a fee based VA examination.  He presented with complaints of periods of depression and anxiety.  He reported that he had problems for the last twelve to thirteen years with his nerves.  He later stated that his emotional problems began in 1984.  He explained that he was having difficulty with his job as an insurance agent which subsequently resulted in him being imprisoned for one year which worsened his anxiety and depression.  He reported that he had chronic back pain that due to an injury that occurred while he was working in 1980.  The diagnosis was major depression, single episode, with melancholia.  

The Veteran underwent a fee based VA examination in May 1991.  The Veteran reported that his current depression began in 1980 following a serious back injury sustained in a fall while working on a construction job.  He noted that his physician problems were currently exacerbating his depression.  He informed the examiner that he was discharged from the military as he was due for an assignment overseas to a base where he could not house his family.  The diagnosis was major depression, recurrent, severe without psychotic features.

The Veteran underwent a VA examination in August 2008.  The Veteran noted that his depression was associated for his back pain for which he had received treatment.  His insurance ran out and he quit going to treatment and thus has been depressed since that time.  He also reported that he had been depressed since his last promotion in the military.  He associated this with back pain and lack of respect he was afforded by others as a result of achieving his rank earlier than most.  He stated that his back pain was the sole perceived source of his current depression and that he suffered pain 24 hours a day.  The diagnosis was mood disorder NOS.  The examiner noted that the Veteran did not report symptoms consistent with a diagnosable anxiety disorder.  He appeared to be suffering from a bipolar spectrum disorder which could not reasonably occur secondary to tinnitus or hearing loss.  Further, he suffered from multiple medical issues that could result in depression and identified back pain as the most significant of his stressors.  The examiner concluded that the Veteran's anxiety and depression were not caused by or related to his service connected tinnitus and bilateral hearing loss.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an acquired psychiatric disability to include as secondary to a service-connected disability is not warranted.

While the Veteran contends that his acquired psychiatric disorder was caused by his back disability, the claim must still fail as the competent medical evidence shows that the Veteran's psychiatric disability is not related to service, to include as secondary to a service-connected disability.  

There is a current diagnosis of depression NOS, depression and anxiety hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding service connection as secondary to his service-connected hearing loss or tinnitus disabilities or a back disability, as determined above, the Board has failed to reopen the Veteran's claim to reopen his claim for service connection for spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain.  Hence, as a matter of law, the claim for service connection for a headache disability as secondary to a back disability is without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As the Veteran is service-connected for bilateral hearing loss and tinnitus, service connection is available if it can be shown that the Veteran's acquired psychiatric disorder is proximately due to or the result of a service- connected bilateral hearing loss or tinnitus.  

The claim must fail on this basis however as there is no competent evidence that relates the Veteran's current acquired psychiatric disorder to his service-connected hearing loss or tinnitus.  Moreover, the only opinion addressing the etiology of the Veteran's acquired psychiatric disability weighs against the claim.  The August 2008 VA examiner reviewed the claims file and examined the Veteran when determining that the Veteran's anxiety and depression were not caused by or related to his service connected tinnitus and bilateral hearing loss.  This opinion constitutes the only opinion to address the relationship between the Veteran's current psychiatric disability and a service-connected disability, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between an acquired psychiatric disorder his service-connected bilateral hearing loss and tinnitus disabilities.

Regarding service connection on a direct basis, the Board initially notes that there are no clinical findings or diagnoses of an acquired psychiatric disorder during service or for several years thereafter.  The first post-service evidence of an acquired psychiatric disorder is a January 1986 VA treatment note which provided a diagnosis of anxiety which the Veteran reported began 2 years before.  Additionally, the Veteran repeatedly noted to multiple treatment providers that his psychiatric problems began in 1980 after a work injury in which he fell and injured his back.  None of the private medical records or VA treatment records show that the Veteran was diagnosed with psychosis to a compensable degree within one year of service.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There is also no medical opinion of record showing a relationship between any current psychiatric disorder and his military service.  The Board notes in that regard that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of any psychiatric disorders and he was not diagnosed with an acquired psychiatric disorder until many years after service.  Additionally, on multiple occasions the Veteran clearly indicated that his depression was solely attributable to his back disability which resulted from a post-service work accident in 1980.

The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As there is no competent opinion linking the current disability to service or a service-related disability, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for an acquired psychiatric disorder disability.

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his acquired psychiatric disorder is related to service, to include as secondary to a service-connected disability.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between current claimed disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for high fever with internal bleeding, sepsis, stroke times 2 with left sided weakness, migraine headaches and large scar is denied.

Entitlement to an increased compensable evaluation for bilateral hearing loss is denied.

New and material evidence has not been received to reopen the claim for service connection for spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain; the appeal is denied.

Entitlement to service connection for an acquired psychiatric disorder to include mood disorder NOS, anxiety and depression, to include as secondary to a claimed back disability is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
 
The Veteran contends that he has current vertigo and headaches which are the result of his service, to include as secondary to his service-connected tinnitus and bilateral hearing loss and his claimed back disability.

Regarding the Veteran's claim for vertigo, the Veteran underwent a VA examination in September 2007.  The examiner opined that the Veteran's vertigo was not related to the Veteran's service-connected hearing loss and tinnitus.  The examiner also noted that other factors such as the Veteran's fall where he injured his back may play some role in the onset of the vertigo.

The examiner however did not address whether the Veteran's current vertigo disability was directly related to his service.  The Board notes that service treatment records demonstrate that the Veteran fell and hit his head while in service.

The Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The Board also notes that there currently is no competent medical opinion which specifically addresses whether an etiological relationship, if any, existed between the Veteran's service and his current vertigo disability. 

Therefore, a medical opinion is needed to determine if his current vertigo is etiologically related to his service on a direct basis. 

Regarding the Veteran's claim for a headache disability, as determined above, the Board has failed to reopen the Veteran's claim to reopen his claim for service connection for spondylosis, L5-S1, disc disease at L4-5 and L5-S1 with associated stenosis with radicular symptoms and back pain.  Hence, as a matter of law, the claim for service connection for a headache disability as secondary to a back disability is without legal merit, and must be denied as a matter of law.  See 38 C.F.R. § 3.310(a); Sabonis, supra.

As noted above however, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee, supra.

Regarding the Veteran's claim on a direct basis, service treatment records demonstrate that the Veteran had in-service complaints of headaches on multiple occasions.  The record also demonstrates that he has a current diagnosis of headaches.

The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed headache disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. §5103A(d)(2); 38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claims for service connection for vertigo and headaches and that further medical examination and opinion in connection with these claims is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the claimed vertigo disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a vertigo disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the vertigo disability is related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  Schedule the Veteran for a VA examination to determine the existence, and if so, etiology of the claimed headaches disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran has a headache disability and if so, whether it is at least as likely as not (50 percent probability or greater) that the headaches disability is related to service.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


